In The
                 Court of Appeals
   Sixth Appellate District of Texas at Texarkana
            ______________________________

                  No. 06-10-00064-CV
            ______________________________



IN THE MATTER OF THE MARRIAGE OF ERIN BUTLER AND
 WESLEY BUTLER AND IN THE INTEREST OF M.K.B. AND
                 M.R.B., CHILDREN




         On Appeal from the County Court at Law
                 Panola County, Texas
               Trial Court No. 2009-358




        Before Morriss, C.J., Carter and Moseley, JJ.
       Memorandum Opinion by Chief Justice Morriss
                                   MEMORANDUM OPINION

        Wesley Butler has filed a purported restricted appeal from an order of divorce. The decree

was signed January 14, 2010, and Butler personally timely filed a motion for new trial February 8,

2010.

        Butler filed his notice of appeal July 8, 2010.

        Rule 30 of the Texas Rules of Appellate Procedure sets out the requirements that must be

met in order to bring a restricted appeal.

              A party who did not participate—either in person or through counsel—in the
        hearing that resulted in the judgment complained of and who did not timely file a
        postjudgment motion or request for findings of fact and conclusions of law, or a
        notice of appeal within the time permitted by Rule 26.1(a), may file a notice of
        appeal within the time permitted by Rule 26.1(c). Restricted appeals replace writ
        of error appeals to the court of appeals. Statutes pertaining to writ of error appeals
        to the court of appeals apply equally to restricted appeals.

TEX. R. APP. P. 30.      From the clerk’s record, it is apparent that Butler did timely file a

postjudgment motion in this case. On August 11, 2010, we sent a defect letter to Butler, warning

him that his appeal would be dismissed for want of jurisdiction unless, within ten days, he could

show this Court how he would be entitled to bring a restricted appeal. Butler requested additional

time to respond, which we provided to September 9, 2010. As of this date, we have received no

further communications from Butler.

        When a party timely files a postjudgment motion, a restricted appeal is not available. In re

Estate of Head, 165 S.W.3d 897, 902–03 (Tex. App.—Texarkana 2005, no pet.); S.P. Dorman



                                                  2
Exploration Co. v. Mitchell Energy Co., 71 S.W.3d 469, 470 (Tex. App.—Waco 2002, no pet.).

The record shows that the requirements for bringing a restricted appeal have not been met, and we

have no authority to consider such an attempted appeal. See Wolf v. Andreas, 276 S.W.3d 23, 27

(Tex. App.—El Paso 2008, no pet.).

       We dismiss the appeal for want of jurisdiction.




                                                    Josh R. Morriss, III
                                                    Chief Justice

Date Submitted:       October 4, 2010
Date Decided:         October 5, 2010




                                               3